Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9, 11-12, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Le Blanc et al., WO 2012/135511 (hereinafter “Le Blanc”) in view of Garito et al., WO 03/025644 (hereinafter “Garito”)  and further in view of Payne (USPGPub 2008/0031584).
Regarding claims 1-3, Le Blanc teaches a method of manufacturing an implantable optrode (Abstract and [0007]) comprising depositing a first cladding layer ([0056]), depositing a core material comprised of PMMA ([0056 and 0045]) on the first cladding layer and encapsulating the core material with a second cladding layer ([0056]).  Le Blanc is silent as to the first cladding layer being a fluoropolymer and etching the fluoropolymer.  However, in the same field of endeavor of waveguides, Garito teaches a lower (first) cladding layer may be formed of a fluoropolymer and further teaches etching the fluoropolymer to increase the adhesiveness of the layer ([0043]).  Further, it would have been well known to those of ordinary skill in the art at the time of filing that etching the fluoropolymer would have changed the surface energy to enable the core material to bond more readily with the cladding layer.  It would have been obvious to one of ordinary skill in the art at the time of filing to provide a fluoropolymer as the material of the first cladding layer in order to gain the benefit of flexibility and strength in the overall waveguide device.  Le Blanc in view of Garito fails to teach etching the opposing face of the fluoropolymer that would serve as attachment for the core material.  However, in the discussion of etching, Garito teaches that the reasoning behind etching is for the purpose of cleaning the layers for attachment of other materials.  Therefore reasonably one attaching a further layer on top of the fluoropolymer layer would reasonably expect a similar benefit provided by cleanliness as described earlier in the coating process in the previously mentioned etching step.  Therefore one of ordinary skill in the art at the time of filing would have considered it obvious to etch any layer of Le Blanc in view of Garito onto which another layer is to be deposited in order to gain said cleanliness of Garito in the coating process.  Further this would be viewed as the use of a known technique to improve similar attachments in the same way. See KSR, 550 U.S. at 418, 82 USPQ2d at 
Regarding claim 4, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 1, Le Blanc further teaches etching or patterning the core material to form a waveguide ([0056]).
Regarding claims 5-7, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 4, and further it is the position of the examiner that, lacking criticality or unexpected results, it would have been a matter of routine experimentation and design choice for 
Regarding claim 8, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 1, and Le Blanc further teaches depositing a release layer onto a silicon wafer and depositing a substrate on the release layer ([0056]).
Regarding claim 9, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 8, and further it is the position of the examiner that, lacking criticality or unexpected results, it would have been a matter of routine experimentation and design choice for one of ordinary skill in the art at the time of filing to optimize the dimensions in order to perform the intended function.
Regarding claim 11, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 10, and Le Blanc further teaches the first cladding layer at least partially encapsulates the metal layer (Figure 8f).
Regarding claim 12, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 11, and further it is the position of the examiner that drilling through the substrate and cladding layer would have been a matter of routine in order for one of ordinary skill in the art at the time of filing in order to expose the electrode.
Regarding claims 14 and 15, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 10, and Le Blanc further teaches the material of the metal layer and depositing a second metal layer on the metal layer ([0056] and Figure 8f).
Regarding claims 16 and 18, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claims 10 and 1 respectively, and further it is the position of the examiner that, lacking criticality or unexpected results, it would have been a matter of routine 
Regarding claim 19, Le Blanc and Garito and further in view of Payne teach the invention as explained above regarding claim 1, and Le Blanc further teaches forming a plurality of waveguides in core material (Figure 2).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentableLe Blanc et al., WO 2012/135511 (hereinafter “Le Blanc”) in view of Garito et al., WO 03/025644 (hereinafter “Garito”) and further in view of Payne (USPGPub 2008/0031584) as applied to claims 1-9, 11-12, 14-16 and 18-19 above and further in view of Seymour et al. (USPGPub2011/0112591).
Regarding claim 17, the teachings of Le Blanc and Garito and further in view of Payne are as shown above. Le Blanc in view of Garito fails to teach wherein the material used for the first cladding layer is one of the material listed in claim 17. However, Seymour teaches that it is known to use at least one of the material listed in the claims as first cladding layers for optrodes.  Therefore one of ordinary skill in the art at the time of invention would have considered it obvious to use the cladding layer of Seymour as the cladding material layer of Le Blanc and Garito and further in view of Payne because Seymour shows that his cladding layer material is suited for use as a first cladding material layer in the types of devices of Le Blanc and Garito and further in view of Payne.

Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J BOWMAN/Examiner, Art Unit 1717